Title: To James Madison from George W. Erving, 9 September 1802
From: Erving, George W.
To: Madison, James


					
						Sir.
						American Consulate London Sep. 9. 1802.
					
					I have the satisfaction of inclosing Copy of a letter just Received from our Consul at Tangier announcing the establishment of peace between the United States & his Highness the Emperor of Morrocco.
					I have forwarded a proper notice of this pleasing circumstance to our consuls in this Country Holland and Germany.  I have the honor to be Sir with the most perfect respect Your Very obt. St.
					
						George W Erving
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
